Citation Nr: 1601372	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  12-27 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to March 1987.  He had subsequent service in the National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision rendered by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in November 2015; a hearing transcript is contained in the electronic claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

The Veteran alleges that his current lower back problems are related to an incident in basic training where he fell off of a truck and slipped in snow.  This incident is not documented in his service treatment records (STRs).  He claims he next aggravated this injury several days later when playing basketball.  There is a January 1987 STR that supports this-it shows treatment for lower back pain and reflects a diagnosis of a mild lumbar paraspinal strain.  There are also STRs from what appears to be his National Guard service which document his complaints of back pain, including a November 1989 STR and a July 1991 Report of Medical History.

There are June 1996 private treatment records detailing a lumbosacral strain and associated pain.  One such record states that the Veteran had a history with this condition dating back 10 years.  There is a later October 2000 private treatment record pertaining to an acute exacerbation of low back pain with spasms.  

The Veteran was afforded a VA examination for his lower back in July 2011.  A diagnosis of lumbar strain was recorded.  The examiner noted the Veteran's lay assertion regarding the fall off the truck in basic training early in the report, as well as the documented STR detailing pain after playing basketball.  The examiner ultimately opined that the Veteran's current low back condition was not related to events that occurred in military service.  As rationale, the examiner stated that the Veteran was seen 25 years ago for lower back pain of six days duration after playing basketball, that he was diagnosed with a mild lumbar strain and treated conservatively, and that the only post-separation notes to review were from 1996 and 2000 which dealt with acute pain.  As such, the examiner concluded that there was no evidence of chronicity in the STRs or continuation of symptoms post-separation.  

The examiner's opinion is inadequate because he ignored the National Guard 1989 and 1991 STRs detailing back pain.  As these speak to a continuity of symptomatology since the original alleged in-service incident, they are relevant and must be considered.  Thus, the Veteran should be afforded a new VA examination upon remand.  

Additionally, it is not clear if all efforts have been made to obtain the Veteran's service records pertaining to his National Guard service.  While the STRs clearly contain some records from this period, the Veteran testified at his Board hearing that he left the National Guard in 1996-the latest records in his file are dated in 1991.  The Veteran stated that he continued to receive treatment on his lower back throughout this period.  On remand, effort should be made to obtain all outstanding National Guard records and verify this service.  

Accordingly, the case is REMANDED for the following action:

1. Exhaust all efforts to obtain the Veteran's service personnel and medical records pertaining to his service in the National Guard and add them to the claims file.  Verify all periods of ACDUTRA and INACDUTRA service. 

2. Then, schedule the Veteran a new VA examination for his claimed low back disability.  The claims file, including a copy of this Remand, must be made available to and reviewed by the examiner; such review must be noted in the examination report.  All indicated studies should be performed.  All pertinent pathology should be discussed in the examination report.

For each low back disability diagnosed, the examiner should opine whether it is at least likely as not (50 percent or greater probability) that the condition incepted in, or is otherwise related to, his active military service.  In rendering these opinions, the examiner should address:

* the Veteran's contention that the initial injury occurred in basic training in 1986 when he fell from a truck and slipped in show; 
* the January 1987 STR that documents treatment for a mild lumbar paraspinal strain;
* the November 1989 STR detailing treatment for back pain;
* the July 1991 Report of Medical History in which the Veteran indicated he suffered from recurrent back pain;
* the June 1996 private treatment records concerning a lumbosacral strain which document the Veteran's report of having trouble for the previous 10 years;
* the October 2000 private treatment records for low back pain;
* and all lay contentions of record.

The examiner must provide a detailed rationale for each opinion generated, with citations to the record as necessary.

3. Next, review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.
 
4. Finally, readjudicate the claim on appeal.  If the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


